


EXHIBIT 10.1


Executive Salaries for 2011


On February 11, 2011, the Compensation Committee of the Board of Directors of
the Company (the “Committee”) approved 2011 base salaries for the executive
officers, effective April 1, 2011, as set forth below:


Executive Officer
Title
 
Salary
 
Richard J. Braun
President and Chief Executive Officer
  $ 390,000  
Kevin J. Wiersma
Vice President, Chief Administrative Officer, and Chief Financial Officer of
MEDTOX Scientific, Inc. and Chief Operating Officer – Forensic Laboratory
Operations
  $ 235,800  
James A. Schoonover
Vice President and Chief Marketing Officer
  $ 235,800  
B. Mitchell Owens
Vice President and Chief Operating Officer of MEDTOX Diagnostics, Inc.
  $ 235,800  
Susan E. Puskas
Vice President, Quality Assurance,  Regulatory Affairs, and Chief Operating
Officer – Clinical  Laboratory Operations
  $ 235,800  


 


